991 F.2d 796
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re George L. SHILLAIRE, III.
No. 92-1387.
United States Court of Appeals, Sixth Circuit.
April 6, 1993.

Before NORRIS and SILER, Circuit Judges and WEBER, District Judge.*
PER CURIAM.


1
George L. Shillaire, III appeals the orders of the district court denying his application for reinstatement to the practice of law before that court, and denying his motion for rehearing.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are of the opinion that the district court did not err when it concluded that Shillaire failed to demonstrate, by clear and convincing evidence, that he was fit to resume the practice of law in the district court.


3
Accordingly, the orders of the district court, dated February 6, 1992 and March 9, 1992, are affirmed.



*
 The Honorable Herman J. Weber, United States District Judge for the Southern District of Ohio, sitting by designation